Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       Status of Claims
This is in response to applicant’s filing date of April 07, 2020. Claims 1-20 are currently pending.
                                                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 07, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                 Claim Rejections – 35 U.S.C.  §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Blanc-Paques et al (US-20190318159-A1)(“ Blanc-Paques”).
As per Claim 1, Blanc-Paques  discloses One or more non-transitory computer-readable media comprising instructions (Para. [0090]) that, upon execution of the instructions by one or more processors of an electronic device (Para. [0090]), are to cause the electronic device to:
 identify, in a profile of a first passenger of a vehicle, a verbal cue (Blanc-Paques at Figure 3, S140, and at Para. [0030] discloses that at a “human approaching the autonomous vehicle, the autonomous vehicle can output a conversational prompt … [to] then identify the human as the user in Block S140 in response to the user's response exhibiting characteristics represented in the voiceprint.”);
 identify that a first passenger and a second passenger are present in the vehicle (Blanc-Paques discloses in Para. [0066] multiple users associated with a rideshare and in Para. [0042] which discloses “the autonomous vehicle can confirm both presence of the user in the autonomous vehicle and that the user is prepared for departure based on a response to the departure prompt output served to occupants of the autonomous vehicle.”);
 identify the use of the verbal cue by the first passenger when the first passenger is in the vehicle (Blanc-Paques at Para. [0042] discloses “identify the user as a source of this second audible response by confirming similarities between the second audible response and the user's voiceprint.); and
 perform, by the vehicle based on the use of the verbal cue, an action without a notification to the second passenger of the vehicle (Blanc-Paques at Para. [0043] discloses “confirm that the user is ready for departure based on an oral command … and then depart toward the destination location only after both presence and readiness of the user are confirmed.”).  
As per Claim 2, Blanc-Paques discloses one or more non-transitory computer-readable media, wherein the verbal cue is input to the profile of the first passenger before the first passenger enters the vehicle (Blanc-Paques at Para. [0008] outputting a prompt and using the “response to the audible response exhibiting characteristics represented in the voiceprint: identifying the human as the user in Block S140; and triggering a door of the autonomous vehicle to unlock for the user in Block S142.”)  
As per Claim 7, Blanc-Paques discloses one or more non-transitory computer-readable media, wherein the action is related to contacting, by the vehicle, a pre-identified contact of the first passenger (Blanc-Paques discloses in Paras. [0026]-[0029] using facial/image recognition a basis for identified contact; Paras. [0030] – [0036] discloses using voiceprint as basis for identified contact.).  
As per Claim 9, Blanc-Paques  discloses a vehicle (Fig. 1) comprising:
 a sensor to identify, based on an audio or visual condition, occurrence of a situation related to a first passenger of the vehicle that includes the first passenger and a second passenger (Blanc-Paques at Figure 1, audio and optical sensors, Figure 3, S140, and at Para. [0030] discloses that at a “human approaching the autonomous vehicle, the autonomous vehicle can output a conversational prompt … [to] then identify the human as the user in Block S140 in response to the user's response exhibiting characteristics represented in the voiceprint.”); and
 a processor coupled with the sensor, wherein the processor (Blanc-Paques at Para. [0090] discloses “computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions.”) is to:
 identify, in a user profile of the first passenger of the vehicle, a pre-identified action (Blanc-Paques discloses in Para. [0066] multiple users associated with a rideshare and in Para. [0042] which discloses “the autonomous vehicle can confirm both presence of the user in the autonomous vehicle and that the user is prepared for departure based on a response to the departure prompt output served to occupants of the autonomous vehicle.”); and
facilitate, based on the occurrence of the audio or visual condition, performance of the pre-identified action by the vehicle (Blanc-Paques at Para. [0043] discloses “confirm that the user is ready for departure based on an oral command … and then depart toward the destination location only after both presence and readiness of the user are confirmed.”) .  
As per Claim 10, Blanc-Paques  discloses a vehicle, wherein the vehicle is an autonomous vehicle ( Blanc-Paques at Para. [0070] discloses “autonomous vehicle is currently in a carpool mode (e.g., the user assigned to the autonomous vehicle has permitted the autonomous vehicle to pick up and drop off other passengers between her designated pickup and drop-off locations).”).  
As per Claim 11, Blanc-Paques  discloses a vehicle, wherein the user profile is related to a rideshare system of which the vehicle is a part (Blanc-Paques at Para. [0014] discloses “method S100 is described below as executed by elements within an autonomous vehicle rideshare platform (hereinafter the “platform”), such as including: an autonomous vehicle configured to autonomously navigate between pickup and drop-off locations and to interface with riders (hereinafter “users”)”.).  
As per Claim 15, Blanc-Paques  discloses an autonomous vehicle (Fig. 1), comprising:
 a first logic to maneuver the vehicle (Blanc-Paques at Para. [0008] and Para. [0028] that “autonomously execute this sequence of navigational actions in order to navigate toward the destination location”.) ;
 a sensor to identify an audio trigger from a cabin of the vehicle that includes a first passenger and a second passenger (Blanc-Paques at Figure 1, audio and optical sensors, Figure 3, S140, and at Para. [0030] discloses that at a “human approaching the autonomous vehicle, the autonomous vehicle can output a conversational prompt … [to] then identify the human as the user in Block S140 in response to the user's response exhibiting characteristics represented in the voiceprint.”); and
 one or more processors coupled with the sensor, wherein the one or more processors (Blanc-Paques at Para. [0090] discloses “computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions.”)are to:
 identify, based on the audio trigger, a pre-identified action related to the first passenger (Blanc-Paques discloses in Para. [0066] multiple users associated with a rideshare and in Para. [0042] which discloses “the autonomous vehicle can confirm both presence of the user in the autonomous vehicle and that the user is prepared for departure based on a response to the departure prompt output served to occupants of the autonomous vehicle.”); and
 facilitate performance of the pre-identified action without providing a notification to the second passenger (Blanc-Paques at Para. [0043] discloses “confirm that the user is ready for departure based on an oral command … and then depart toward the destination location only after both presence and readiness of the user are confirmed.”) .  
As per Claim 16, Blanc-Paques  discloses an autonomous vehicle, wherein the audio trigger is related to a vocal tone or a vocal volume of the first or second passengers (Blanc-Paques at Para. [0077] discloses that “access a voiceprint characterizing speech of the user; identify the human as the user in response to the audible response exhibiting characteristics represented in the voiceprint; and then trigger a door of the autonomous vehicle to unlock for the user accordingly.”).  
As per Claim 17, Blanc-Paques  discloses an autonomous vehicle, wherein the audio trigger is related to a pre- identified verbal cue, wherein the pre-identified verbal cue is identified by the first passenger before the first passenger enters the cabin of the vehicle (Blanc-Paques at Para. [0017] discloses “prompt the user to recite a particular phrase, recite a passcode, or state her name; generate a recording of the user responding to this prompt”.).  
As per Claim 18, Blanc-Paques  discloses an autonomous vehicle, further comprising a video sensor to identify a video trigger from the cabin of the vehicle, wherein the processor is further to identify, based on the video trigger, the pre-identified action (Blanc-Paques discloses in Paras. [0026]-[0029] using facial/image recognition as a basis for identified contact by using a “a video feed recorded by a camera inside the cabin” at Para. [0043].)  
                                         Claim Rejections – 35 U.S.C.  §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc-Paques as applied to claim 1 above, and further in view of Golston et al (US-20180251122-A1)(“Golston”).
As per Claim 3, Blanc-Paques discloses one or more non-transitory computer-readable media, 
Blanc-Paques does not explicitly disclose re-routing the vehicle from its destination based on the verbal cue.
Golston in the same field of endeavor discloses system and method for operating a vehicle based on sensor data corresponding to multiple occupants from an interior of a vehicle. The received sensor data is then processed fusing the sensor data to determine one or more vehicle operations. See Abstract, Figure 1, and Figures 7-10.
In particular, Golston discloses wherein the action is related to re-routing the vehicle from a first destination to a second destination (Golston at Para. [0028], “making adjustments to travel plans based on changes in circumstances”, and in Para. [0105], “command a route change” which is done through an “in-vehicle virtual chauffer using natural voice communication” as disclosed in Para.[0108].).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rideshare application using autonomous vehicle of Blanc-Paques to include changes to vehicle operations based on sensor data  of Golston, since providing the user/vehicle with the ability to change or alter vehicle operations  based on perceived or probable risk would add a level of protection and thereby improve safety of vehicle occupants. 
     Those in the art would be motivated to combine the changes to vehicle operations based on sensor data  of Golston with the  rideshare application using autonomous vehicle of Blanc-Paques because the ability to monitor or interact with a user “may be used to measure the situational awareness within the vehicle and recommend a proper action”. Golston at Para. [0064].  
As per Claim 4, Blanc-Paques discloses one or more non-transitory computer-readable media, 
Blanc-Paques does not explicitly disclose contacting an emergency service based on a verbal cue.
Golston in the same field of endeavor discloses system and method for operating a vehicle based on sensor data corresponding to multiple occupants from an interior of a vehicle. The received sensor data is then processed fusing the sensor data to determine one or more vehicle operations. See Abstract, Figure 1, and Figures 7-10.
In particular, Golston discloses a process such that wherein the action is related to contacting, by the vehicle, an emergency service (Golston at Para. [0066] discloses “configurations may detect that one occupant has an urgent medical situation and may reroute the plan and call an emergency service (e.g., police, ambulance, 911, etc.).”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rideshare application using autonomous vehicle of Blanc-Paques to include changes to vehicle operations based on sensor data  of Golston, since providing the user/vehicle with the ability to change or alter vehicle operations  based on perceived or probable risk would add a level of protection and thereby improve safety of vehicle occupants. 
     Those in the art would be motivated to combine the changes to vehicle operations based on sensor data  of Golston with the  rideshare application using autonomous vehicle of Blanc-Paques because the ability to monitor or interact with a user “may be used to measure the situational awareness within the vehicle and recommend a proper action”. Golston at Para. [0064].  

As per Claim 5, Blanc-Paques and Golston disclose one or more non-transitory computer-readable media, 
wherein the action is related to enabling, by the vehicle, two-way communication between the first passenger and the emergency service (Golston at Para. [0082] discloses “the electronic device 102 (e.g., vehicle operation determiner 124) may … notify emergency services (e.g., 911), and/or stream video to emergency services.”).  
As per Claim 6, Blanc-Paques and Golston disclose one or more non-transitory computer-readable media, 
wherein the action is related to providing real-time audio or visual data of a cabin of the vehicle to the emergency service (Golston at Para. [0082] discloses “notify emergency services (e.g., 911), and/or stream video to emergency services.”).  
As per Claim 8, Blanc-Paques discloses one or more non-transitory computer-readable media, 
Blanc-Paques does not explicitly disclose adjusting setting of the vehicle related to the environment in the cabin.
Golston in the same field of endeavor discloses system and method for operating a vehicle based on sensor data corresponding to multiple occupants from an interior of a vehicle. The received sensor data is then processed fusing the sensor data to determine one or more vehicle operations. See Abstract, Figure 1, and Figures 7-10.

In particular, Golston discloses a process such that wherein the action is related to adjusting, by the vehicle, a setting of the vehicle related to a cabin in which the first passenger and the second passenger are present (Golston at Para. [0081] discloses adjusting auxiliary equipment in the cabin such as “adjusting temperature control”,  and “adjusting cabin lighting, adjusting a destination plan, adjusting windows, adjusting door locks, opening or closing a door, opening or closing one or more windows”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rideshare application using autonomous vehicle of Blanc-Paques to include changes to vehicle operations based on sensor data  of Golston, since providing the user/vehicle with the ability to change or alter vehicle operations  based on perceived or probable risk would add a level of protection and thereby improve safety of vehicle occupants. 
     Those in the art would be motivated to combine the changes to vehicle operations based on sensor data  of Golston with the  rideshare application using autonomous vehicle of Blanc-Paques because the ability to monitor or interact with a user “may be used to measure the situational awareness within the vehicle and recommend a proper action”. Golston at Para. [0064].  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc-Paques as applied to claim 9 above, and further in view of Golston et al (US-20180251122-A1)(“Golston”).
As per Claim 12, Blanc-Paques  discloses a vehicle, 
Blanc-Paques does not explicitly disclose re-routing the vehicle from its destination based on the pre-identified from an audio condition.
Golston in the same field of endeavor discloses system and method for operating a vehicle based on sensor data corresponding to multiple occupants from an interior of a vehicle. The received sensor data is then processed fusing the sensor data to determine one or more vehicle operations. See Abstract, Figure 1, and Figures 7-10.
In particular, Golston discloses wherein the pre-identified action relates to re-routing of the vehicle  (Golston at Para. [0028], “making adjustments to travel plans based on changes in circumstances”, and in Para. [0105], “command a route change” which is done through an “in-vehicle virtual chauffer using natural voice communication” as disclosed in Para.[0108].).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rideshare application using autonomous vehicle of Blanc-Paques to include changes to vehicle operations based on sensor data  of Golston, since providing the user/vehicle with the ability to change or alter vehicle operations  based on perceived or probable risk would add a level of protection and thereby improve safety of vehicle occupants. 
     Those in the art would be motivated to combine the changes to vehicle operations based on sensor data  of Golston with the  rideshare application using autonomous vehicle of Blanc-Paques because the ability to monitor or interact with a user “may be used to measure the situational awareness within the vehicle and recommend a proper action”. Golston at Para. [0064].  
As per Claim 13, Blanc-Paques  discloses a vehicle, 
Blanc-Paques does not explicitly disclose contacting an emergency service.
Golston in the same field of endeavor discloses system and method for operating a vehicle based on sensor data corresponding to multiple occupants from an interior of a vehicle. The received sensor data is then processed fusing the sensor data to determine one or more vehicle operations. See Abstract, Figure 1, and Figures 7-10.
In particular, Golston discloses a process such that wherein the pre-identified action relates to contacting an emergency service  (Golston at Para. [0066] discloses “configurations may detect that one occupant has an urgent medical situation and may reroute the plan and call an emergency service (e.g., police, ambulance, 911, etc.).”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rideshare application using autonomous vehicle of Blanc-Paques to include changes to vehicle operations based on sensor data  of Golston, since providing the user/vehicle with the ability to change or alter vehicle operations  based on perceived or probable risk would add a level of protection and thereby improve safety of vehicle occupants. 
     Those in the art would be motivated to combine the changes to vehicle operations based on sensor data  of Golston with the  rideshare application using autonomous vehicle of Blanc-Paques because the ability to monitor or interact with a user “may be used to measure the situational awareness within the vehicle and recommend a proper action”. Golston at Para. [0064].  
As per Claim 14, Blanc-Paques and Golston disclose a vehicle, wherein the pre-identified action relates to contacting a pre- identified contact of the first passenger (Blanc-Paques discloses in Paras. [0026]-[0029] using facial/image recognition a basis for identified contact; Paras. [0030] – [0036] discloses using voiceprint as basis for identified contact.), and wherein the processor is further to:
 identify, in the user profile, a second pre-identified action (Blanc-Paques at Para. [0017] discloses “prompt the user to recite a particular phrase, recite a passcode, or state her name; generate a recording of the user responding to this prompt”.); and
   facilitate, based on input provided by the pre-identified contact, performance of the second pre-identified action (Blanc-Paques at Para. [0040] discloses that after the user is validated from the pre-identified contact the “autonomous vehicle can unlock all doors and storage compartments of the autonomous vehicle for the user.”).  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc-Paques as applied to claim 15 above, and further in view of Golston et al (US-20180251122-A1)(“Golston”).
As per Claim 19, Blanc-Paques  discloses an autonomous vehicle, wherein the pre-identified action relates to facilitating, by the first logic, instructions to:
Blanc-Paques does not explicitly disclose canceling a current maneuver to a first location and changing to a second location.
Golston in the same field of endeavor discloses system and method for operating a vehicle based on sensor data corresponding to multiple occupants from an interior of a vehicle. The received sensor data is then processed fusing the sensor data to determine one or more vehicle operations. See Abstract, Figure 1, and Figures 7-10.
 In particular, Golston discloses a process to cancel maneuvering the vehicle to a first location (Golston at Para. [0081] discloses “vehicle operations may include adjusting … destination plan”.); and
maneuver the vehicle to a second location (Golston at Para. [0081] maneuvering the vehicle to alternate destination such as “driving the vehicle to a service center, driving the vehicle to a medical facility (e.g., hospital, clinic, etc.), driving the vehicle to an emergency service provider (e.g., police station, fire station, etc.)”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rideshare application using autonomous vehicle of Blanc-Paques to include changes to vehicle operations based on sensor data  of Golston, since providing the user/vehicle with the ability to change or alter vehicle operations  based on perceived or probable risk would add a level of protection and thereby improve safety of vehicle occupants. 
     Those in the art would be motivated to combine the changes to vehicle operations based on sensor data  of Golston with the  rideshare application using autonomous vehicle of Blanc-Paques because the ability to monitor or interact with a user “may be used to measure the situational awareness within the vehicle and recommend a proper action”. Golston at Para. [0064].  
As per Claim 20, Blanc-Paques  discloses an autonomous vehicle, wherein the second location is a location of an emergency service (Golston at Para. [0081] discloses “driving the vehicle to an emergency service provider (e.g., police station, fire station,” and the like such as a medical facility.).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeffrey Turk (US-20210287017-A1) discloses activating a security mode in a vehicle based on a voice alert.  See Abstract and Figure 1.
Kashani et al (US-20210105619-A1) discloses using one or more sensors configured to obtain occupant information from an occupant in a vehicle to determine permission to operate certain features of the vehicle. See Abstract and Figures 2-3.
Leo Dumov (US-20200010051-A1) discloses system and method for identifying and authenticating autonomous shared vehicles using at least voice profiles. See Abstract and Figures 1 and 3.
Kentley-Klay et al (US-10248119-B2) discloses method and system to control an autonomous vehicle where passengers can directly interact with the autonomous vehicle system  through an autonomous voice response system (“AVRS”). See Figure 33.
Makke et al (US-20180267526-A1) discloses a rideshare application with connectivity to passenger devices to accept commands like navigation address or change a waypoint along the ride-share route.  See Abstract.
                                           

                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661